DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	An amendment, filed on 03/03/2021, is acknowledged. No new matter is added. Claims 1-10 are currently pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 6514359 B2 (Kawano).
Regarding claim 1, Kawano discloses a steel (C1/L9), comprising the following elements ratios in mass percent amounts: carbon (C): 0.06 % (Table 1, Ex. I) which reads on the claimed range of 0.04-0.11%, silicon (Si): 0.17 % (Table 1, Ex. I) which reads on the claimed range of 0.50% or less, manganese (Mn): 0.5% (Table 1, Ex. I) which reads on the claimed range of 0.10-0.60%, phosphorus (P): 0.012% (Table 1, Ex. I) which reads on the claimed range of 0.03% or less, sulphur (S): 0.002 % (Table 1, Ex. I) which reads on the claimed range of 0.01% or less, nickel (Ni): 0% (Table 1, Ex. I) which reads on the claimed range of 0.40% or less, chromium (Cr): 2.36 % (Table 1, Ex. I) which reads on the claimed range of 1.90-2.60%, vanadium (V): 0.22% (Table 1, Ex. I) which reads on the claimed range of 0.20-0.30%, niobium (Nb): 0.025% (Table 1, Ex. I) which reads on the claimed range of 0.02-0.08%, boron (B): 0.006% (Table 1, Ex. I) which reads on the claimed range of 0.001-0.012%, aluminum (Al): 0.0059% (Table 1, Ex. I) which reads on the claimed range of 0.03% or less, nitrogen (N): 0.0088% (Table 1, Ex. I) which reads on the claimed range of 0.01% or less, the balance being iron (Fe) and impurities                         
                            %
                            B
                            )
                            >
                            -
                            1.2
                            *
                            
                                
                                    
                                        
                                            %
                                            C
                                        
                                    
                                
                                
                                    2
                                
                            
                            +
                            0.30
                            *
                            
                                
                                    %
                                    C
                                
                            
                            -
                            .
                            01
                        
                     (Table 1, Ex. I).
The examiner notes that by applying the disclosed C value of 0.06% into the right hand side of the inequality gives an answer of 0.00368%, and the disclosed value of 0.006% B is greater than 0.00368%, satisfying the inequality of claim 1.
Kawano further discloses, in the same embodiment 0.02% molybdenum (Mo) (Table 1, Ex. I), but does not explicitly disclose the claimed range of 0.05-0.30%. Kawano, however, teaches elsewhere that Mo may be in a range of 0.05-1.5% (C8/L44-47). Kawano further teaches that Mo contributes to improvements in creep strength and strength at elevated temperatures through solid-solution strengthening effect (C8/L30-32). Mo also forms M2X type precipitates, hence improving the creep strength and strength at elevated temperatures by precipitation strengthening (C8/L32-35). Kawano teaches that to obtain a more marked effect, Mo content not less than 0.01% is preferred, however at a Mo content exceeding 2.5% the effect reaches a point of saturation (C8/L36-42), with a preferred range of 0.05-1.5% (C8/L44-47) which overlaps the claimed range of 0.05-0.30% of claim 1. Thus it would have been obvious to one having ordinary skill in the art at the time that the application was filed to utilize the overlapping portion of the Mo range as taught by Kawano with a reasonable expectation of negating the coarse grain heat affected zone (CGHAZ) embrittlement in doing so. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).  
Kawano further discloses, in the same embodiment 0.05% tungsten (W) (Table 1, Ex. I), but does not explicitly disclose the claimed range of 1.45-1.75%. Kawano teaches elsewhere that W may be in a range of 0.05-3% (C8/L47-50). Kawano further teaches that W contributes to 2X type precipitates, hence improving the creep strength and strength at elevated temperatures by precipitation strengthening (C8/L32-35). Kawano teaches that to obtain a more marked effect, W content not less than 0.02% is preferred, however at a W content exceeding 5% the effect reaches a point of saturation (C8/L36-42), with a preferred range of 0.02-4% and a more preferred range of 0.05-3% (C8/L47-49) which overlaps the claimed range of 1.45-1.75% of claim 1. Thus it would have been obvious to one having ordinary skill in the art at the time that the application was filed to utilize the overlapping portion of the W range as taught by Kawano with a reasonable expectation of negating the coarse grain heat affected zone (CGHAZ) embrittlement in doing so. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05). 
Kawano further discloses, in the same embodiment 0% titanium (Ti) (Table 1, Ex. I), but does not explicitly disclose the claimed range of 0.01-0.06%. Kawano, however, teaches elsewhere that Ti may be in a range of 0.003-0.05% (C9/L41-43). Kawano further teaches that Ti, like V forms MX type precipitates and thus is effective in increasing the creep strength and strength at elevated temperatures through precipitation strengthening (C9/L27-29). Ti is further effective in rendering grains fine and thus increasing the weldability and toughness and preventing the heat affected zone (HAZ) from softening (C9/L30-32). Kawano teaches that to obtain a more marked effect, the content of Ti is preferably not less than 0.001% and at a Ti content above 0.1%, the steel hardens markedly, whereby the toughness, workability, and weldability are impaired (C9/L33-38). A preferred Ti content range is 0.003-0.05% (C9/L41-43), which overlaps the claimed range of 0.01-0.06% of claim 1. Thus it would have been obvious to 
In optimizing the values of Mo, W and Ti to obtain the benefits from the alloying additions, a skilled artisan would know to maintain the C and B values in the desired ranges, as Kawano teaches that C forms MX type precipitates and M2X precipitates with Cr, V, Mo and the like and is effective in increasing the strength at elevated temperatures and creep strength (C7/L16-18). Kawano further teaches that at a C content below 0.01%, the amount of MX type precipitates and M2X precipitates is insufficient (C7/L18-20), and the strength at elevated temperatures, creep strength and toughness are impaired (C7/L22-23). On the other hand, Kawano states, C content above 0.25% causes MX type precipitates, M---2X type precipitates, and other carbides such as M6C, M23C6, M7C3 and cementite to precipitate in excess (C7/L24-27), and therefore, the steel is markedly hardened, whereby, the workability and weldability are sacrificed (C7/L27-29). Therefore, the C content should be restricted to 0.01-0.25%, preferably 0.02-0.15% and more preferably 0.06-0.08% (C7/L31-33). 
Kawano further teaches that B, when added suppresses coarsening of precipitates and contributes to improvements in creep strength after a long period of use (C9/L66-C10/L1). Further, B is an element effective in increasing the hardenability and thus securing stable strength at elevated temperatures and creep strength (C10/L1/3). To obtain more marked effects, Kawano teaches that the B content is desirably not less than 0.0001% and not exceeding 0.1%, as the higher content of B causes B segregation at the grain boundaries, which in turn causes grain 
Regarding claim 2, Kawano discloses all of the claim limitations as stated above in claim 1, and further discloses wherein a content of C in the steel is 0.06% (Table 1, Ex. I), which reads on the claimed range of 0.04-0.08% of claim 2.
Regarding claim 3, Kawano discloses all of the claim limitations as stated above in claim 1, and further discloses wherein a content of B in the steel is 0.006% (Table 1, Ex I), which reads on the claimed range of 0.004-0.01% of claim 3.
Regarding claim 4, Kawano discloses all of the claim limitations as stated above in claim 1, and further discloses wherein a content of B in the steel is 0.006% (Table 1, Ex I), which reads on the claimed range of 0.006-0.01% of claim 4.
Regarding claim 5, Kawano discloses all of the claim limitations as stated above in claim 1, and further discloses wherein the contents of C and B satisfy the following inequality:                         
                            (
                            %
                            B
                            )
                            >
                            -
                            1.4
                            *
                            
                                
                                    
                                        
                                            %
                                            C
                                        
                                    
                                
                                
                                    2
                                
                            
                            +
                            0.35
                            *
                            
                                
                                    %
                                    C
                                
                            
                            -
                            0.0115
                        
                    .
The examiner notes that applying the disclosed value of C of 0.06% to the right hand side of the inequality gives the answer of 0.00446%, and the disclosed value of 0.006% B is greater than 0.00446%, which satisfies the inequality of claim 5.
Regarding claim 6, Kawano discloses all of the claim limitations as stated above in claim 2, and further discloses wherein the content of B in the steel is 0.006% (Table 1, Ex. I), which reads on the claimed range of 0.004-0.01% of claim 6.
claim 7, Kawano discloses all of the claim limitations as stated above in claim 2, and further discloses wherein the content of B in the steel is 0.006% (Table 1, Ex. I), which reads on the claimed range of 0.004-0.008% of claim 7.
Regarding claim 8, Kawano discloses all of the claim limitations as stated above in claim 1, and further discloses wherein a content of C in the steel is 0.06% (Table 1, Ex. I) and the contents of C and B satisfy the following inequality:
                 
                    (
                    %
                    B
                    )
                    >
                    -
                    1.4
                    *
                    
                        
                            
                                
                                    %
                                    C
                                
                            
                        
                        
                            2
                        
                    
                    +
                    0.35
                    *
                    
                        
                            %
                            C
                        
                    
                    -
                    0.0115
                    .
                
            
	The examiner notes that applying the disclosed value of C of 0.06% to the right hand side of the inequality gives the answer of 0.00446%, and the disclosed value of 0.006% B is greater than 0.00446%, which satisfies the inequality of claim 8. 
	Regarding claim 9, Kawano discloses all of the claim limitations as stated above in claim 8, and further discloses wherein the content of B in the steel is 0.006% (Table 1, Ex. I), which reads on the claimed range of 0.004-0.01% of claim 9. 
	Regarding claim 10, Kawano discloses all of the claim limitations as stated above in claim 8, and further discloses wherein the content of B in the steel is 0.006% (Table 1, Ex. I), which reads on the claimed range of 0.006-0.01% of claim 10. 

In an alternative reading of Kawano as applied above, Regarding claim 1, Kawano discloses a steel (C4/L21), comprising the following elements ratios in mass percent amounts: carbon (C): 0.01-0.25% (C4/L22), which overlaps with the claimed range of 0.04-0.11%, silicon (Si): 0-0.7% (C4/L22-23), which overlaps with the claimed range of 0.50% or less, manganese (Mn): 0-1% (C4/L32), which overlaps with the claimed range of 0.10-0.60%, phosphorus (P): 0-0.03% (C10/L45) which reads on the claimed range of 0.03% or less, sulphur (S): 0-0.015 % 
Kawano further discloses wherein the contents of C and B, in mass percent amounts, satisfy the following inequality: (                        
                            %
                            B
                            )
                            >
                            -
                            1.2
                            *
                            
                                
                                    
                                        
                                            %
                                            C
                                        
                                    
                                
                                
                                    2
                                
                            
                            +
                            0.30
                            *
                            
                                
                                    %
                                    C
                                
                            
                            -
                            .
                            01
                        
                     (C4/L22, C4/L27). The examiner notes that within the disclosed ranges of Kawano are values that satisfy the inequality, for example the values of C=0.06% and B=0.006% satisfy the inequality.

Regarding claim 2, Kawano discloses all of the claim limitations as stated above in claim 1, and further discloses wherein a content of C in the steel is 0.01-0.25% (C4/L22), which overlaps with the claimed range of 0.04-0.08% of claim 2 and in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
claim 3, Kawano discloses all of the claim limitations as stated above in claim 1, and further discloses wherein a content of B in the steel is 0-0.1% (C4/L27), which overlaps with the claimed range of 0.004-0.01% of claim 3 and in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
Regarding claim 4, Kawano discloses all of the claim limitations as stated above in claim 1, and further discloses wherein a content of B in the steel is 0-0.1% (C4/L27), which overlaps with the claimed range of 0.006-0.01% of claim 4 and in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
Regarding claim 5, Kawano discloses all of the claim limitations as stated above in claim 1, and further discloses wherein the contents of C and B satisfy the following inequality:                         
                            (
                            %
                            B
                            )
                            >
                            -
                            1.4
                            *
                            
                                
                                    
                                        
                                            %
                                            C
                                        
                                    
                                
                                
                                    2
                                
                            
                            +
                            0.35
                            *
                            
                                
                                    %
                                    C
                                
                            
                            -
                            0.0115
                        
                    .
The examiner notes that within the disclosed ranges of Kawano are values that satisfy the inequality, for example the values of C=0.06% and B=0.006%, which satisfies the inequality of claim 5.
Regarding claim 6, Kawano discloses all of the claim limitations as stated above in claim 2, and further discloses wherein the content of B in the steel is 0-0.1% (C4/L27), which overlaps with the claimed range of 0.004-0.01% of claim 6 and in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
Regarding claim 7, Kawano discloses all of the claim limitations as stated above in claim 2, and further discloses wherein the content of B in the steel is 0-0.1% (C4/L27), which overlaps claim 7 and in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
Regarding claim 8, Kawano discloses all of the claim limitations as stated above in claim 1, and further discloses wherein a content of C in the steel is 0.01-0.25% (C4/L22) and the contents of C and B satisfy the following inequality:
                 
                    (
                    %
                    B
                    )
                    >
                    -
                    1.4
                    *
                    
                        
                            
                                
                                    %
                                    C
                                
                            
                        
                        
                            2
                        
                    
                    +
                    0.35
                    *
                    
                        
                            %
                            C
                        
                    
                    -
                    0.0115
                    .
                
            
	The examiner notes that applying the disclosed value of C of 0.06% to the right hand side of the inequality gives the answer of 0.00446%, and the disclosed value of 0.006% B is greater than 0.00446%, which satisfies the inequality of claim 8. 
Regarding claim 9, Kawano discloses all of the claim limitations as stated above in claim 8, and further discloses wherein the content of B in the steel is 0-0.1% (C4/L27), which overlaps with the claimed range of 0.004-0.01% of claim 9 and in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
Regarding claim 10, Kawano discloses all of the claim limitations as stated above in claim 8, and further discloses wherein the content of B in the steel is 0-0.1% (C4/L27), which overlaps with the claimed range of 0.006-0.01% of claim 10 and in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
Response to Arguments
Applicant’s arguments, see Pg. 5/L11-23, filed 03/03/2021, with respect to the specification have been fully considered and are persuasive. The objection of the specification , filed 03/03/2021, with respect to the claim objection of claim 1 have been fully considered and are persuasive. The objection of claim 1 has been withdrawn. 

Applicant's arguments filed 03/03/2021 regarding the rejection of claim 1 over Kawano have been fully considered but they are not persuasive. 
Applicant argued that the other embodiments of Table 1 do not meet the limitation recited in claim 1 of meeting the inequality (%B) ˃ -1.2 * (%C)2 + 0.30 * -0.01. These arguments are not found persuasive. The Applicant does not argue the embodiment used by the Examiner as the basis of rejection, Example I of Table 1. The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain (See MPEP 2123 (I)). Furthermore, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments (See MPEP 2123 (II)). 
Additionally, Applicant argues that the prior art reference (Kawano), “is not concerned with how to prevent the reheat cracking of steels” (Pg.9/L14 of the Remarks). These arguments are not found persuasive. Claim 1 merely recites the limitation of “Steel, comprising the following elements in mass percent: carbon (C): 0.04-0.11%; silicon (Si): 0.50% or less; manganese (Mn): 0.10-0.60%; phosphorus (P): 0.03% or less; sulphur (S): 0.01% or less; nickel (Ni): 0.40% or less; chromium (Cr): 1.90-2.60%; vanadium (V): 0.20-0.30%; niobium (Nb): 0.02-0.08%; molybdenum (Mo): 0.05-0.30%; tungsten (W): 1.45-1.75%; titanium (Ti): 0.01-0.06%; boron (B): 0.001-0.012%; aluminum (Al): 0.03% or less; and nitrogen (N): 0.01% or less, the balance being iron (Fe) and impurities; wherein the contents of C and B, in mass 2 + 0.30 * -0.01.” As recited, claim 1 does not limit what steels can read on the claim, and the reason to utilize the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the same advantage or result discovered by applicant (See MPEP 2144 (IV)). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL E. GIL-FIGUEROA whose telephone number is (571)272-1032.  The examiner can normally be reached on M-F 07:30-16:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.G-F./Examiner, Art Unit 1735 

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735